DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/8/2022 have been received and entered. Claims 1, 2, 4 and 6-11 have been amended. Claim 3 has been cancelled. Claims 1-2 and 4-11 are pending in the application.
Applicants’ remark has been considered and it appeared persuasive to overcome the rejection in the record.
Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of wherein the sensor include a specimen position acquiring device which is configured to acquire specimen information in the specimen processing system, wherein the recording device is configured to sequentially recording the specimen information acquired in the specimen position acquiring device, and configured to store specimen information before or after the occurrence of an operation abnormality when the abnormality is determined to have occurred in the abnormality detecting part, and wherein the recording device is configured to store the specimen information into an unerasable area, and the specimen position acquiring device is configured to detect, together with the sensors, a driving state of the specimen processing device. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make the claim allowable over the prior art.
Arika (JP 2013148445) discloses specimen processing system (autoanalyzer, figure 1, item 10)which perform preprocessing and analysis of a specimen (sample) comprising sensors (500, 600, 700) for detecting driving device to indicate if the sensor output is error, and record the detected signal into memory/storage (figures 3-4), but does not expressly disclose the above features of the claim 1.
Dejima (US 11087876) discloses specimen analysis apparatus comprising measuring part, a display part, a control part. The control part controls the measuring parts, display on the display part an alarm display region displaying an alarm of a failure occurred in the measuring device part. A data processing part for processing the measurement data and outputting the analysis result and storing the data processing results in storage part (abstract, column 4, lines 22-39), but does not expressly disclose the above features of the claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Dejima (US 11087876) discloses specimen analysis apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865